DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Victor Jonas on 09/06/2022.

The application has been amended as follows: 
1. (Currently Amended) A suture constructed from a length of shape memory wire comprising: 
a proximal stop tab at a proximal end of the suture and terminating in a singular distal sharp tip at a distal end of the suture, the suture assuming a curved shape during deployment such that the singular distal sharp tip is configured to pierce an inner surface of a body lumen wall of a body lumen and re-pierce the inner surface of the body lumen wall during deployment in a manner that protects surrounding body tissue from damage by the singular distal sharp tip, 
wherein the stop tab includes two hooked ends connected by a linear portion, the two hooked ends extending in the same direction away from the linear portion to define opening between the two hooked ends, the stop tab 
wherein the suture is configured to only partially penetrate the body lumen wall in a deployed configuration, and 
wherein the suture is configured for deployment from a delivery lumen positioned within the body lumen.  
5. (Currently Amended) A suture having a proximal end and a distal end, the suture comprising: 2

a stop tab at the proximal end of the suture and comprising two hooked ends connected by a linear portion, at least one of the two hooked ends, the two hooked ends extending away from the linear portion in the same direction to define , the stop tab having an open portion for receiving a retrieval device through the opening to facilitate removal of the suture from the body lumen wall of the body lumen and further configured to limit the depth of penetration of the suture; and 
a shape memory body portion coupled to the stop tab, wherein the shape memory body portion assumes a curved shape during deployment such that a singular distal sharp tip of the shape memory body portion at the distal end of the suture is configured to pierce an inner surface of a body lumen wall of a body lumen and re-pierce the inner surface of the body lumen wall in a manner such that an outer surface of the body lumen wall is not pierced and the suture is configured to only partially penetrate the body lumen wall in a deployed configuration, 
wherein the suture is configured for deployment from a delivery lumen positioned within the body lumen.  
6. (Currently Amended) A securing device comprising: 
a stent including a delivery lumen, the stent configured to be disposed in a body lumen defined by a body lumen wall having an inner surface and an outer surface, 
a shape memory suture comprising a stop tab at a proximal end of the suture and configured for deployment from the delivery lumen and a singular sharp tip at a distal end of the suture, wherein the shape memory suture assumes a curved shape during deployment for suturing the body lumen wall to the stent, 
wherein the stop tab comprises two hooked ends connected by a linear portion, the two hooked ends extending away from the linear portion in the same direction to define , the stop tab 
wherein in a deployed configuration, the shape memory suture is configured to 3pierce the inner surface of the body lumen wall and re-pierce the inner surface of the body lumen wall and is configured to only partially penetrate the body lumen wall in the deployed configuration, and 
wherein the suture is configured for deployment from the delivery lumen positioned within the body lumen.  
34. (Currently Amended) A suture constructed from a length of shape memory wire comprising:
a proximal stop tab and terminating in a singular distal sharp tip, the suture assuming a curved shape during deployment such that the singular distal sharp tip is configured to pierce an inner surface of a body lumen wall of a body lumen and re-pierce the inner surface of the body lumen wall during deployment, wherein the stop tab comprises two hooked ends connected by a linear portion, the two hooked ends extending away from the linear portion in the same direction to define 
wherein the suture is configured to only partially penetrate the body lumen wall in a deployed configuration; 
wherein the suture is configured for deployment from a delivery lumen positioned within the body lumen; and 
wherein a cross-section of the suture forms a shape having one or more angled edges.  

Reasons for Allowance
Claims 1, 3-8, 22, 26-35, 37-40 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a suture having a shape memory body with a stop tab having two hooked ends connected by a linear portion with the two hooked ends extending away from the linear portion in the same direction to define an opening between the two hooked ends, as recited in claims 1, 5, 6, and 34.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2014/0107674 (Fujisaki) which teaches a related suture having a stop tab (80) defining two hooked ends (e.g., (1) curved portion 333 which forms a first hooked end, and (2) connecting portion 31 and at least a portion of linear part 32 which together form a second hooked end) and a linear portion (e.g., remainder of linear part 32). However, the defined hooked ends do not extend away from the linear portion in the same direction to define an opening between the two hooked ends since the first defined hooked end extends to the left in FIG. 18 and the second defined hooked end extends to the right in FIG. 18 which are opposite direction, rather than the same direction as recited in the claims.
As discussed above, Fujisaki does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Fujisaki, alone or in combination, to teach the recited suture stop tab as recited in claim 1, 5, 6, and 34.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771